Citation Nr: 1732265	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to December 3, 2010, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted service connection for PTSD and assigned a noncompensable evaluation effective December 8, 2008.

In a subsequent August 2012 rating decision, the RO increased the Veteran's rating to 10 percent effective December 8, 2008 and to 70 percent effective December 3, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent and credible evidence shows that for the period prior to December 3, 2010, the Veteran's PTSD more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The competent and credible evidence shows that as of December 3, 2010, the Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, but not higher, for PTSD prior to December 3, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD from December 3, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Analysis

The Veteran asserts that he is entitled to higher disability ratings than currently assigned for his service connected PTSD, evaluated as 10 percent disabling prior to December 3, 2010, and 70 percent disabling thereafter.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

As noted above, in a September 2009 rating decision, the RO granted the Veteran's claim for service connection for PTSD and issued a noncompensable disability rating effective December 8, 2008.   Later, in an August 2012 rating decision, the RO increased the Veteran's rating to 10 percent effective December 8, 2008, and 70 percent disabling effective December 3, 2010.

Under VA's General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because the Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Instead, the Board must look to the frequency, severity, and duration of the impairment.  Id.   

In evaluating the evidence in this case, the Board has noted that a number of different clinicians have assigned the Veteran various Global Assessment of Functioning (GAF) scores. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

Ultimately, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  Rather, the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126.


The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2015.  

In addition to PTSD, for which service connection has been established, the record shows additional diagnoses of generalized anxiety disorder and major depressive disorder, which are not currently service-connected.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from his nonservice-connected anxiety disorder and depressive disorder.  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, and for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

A.  Evidence

In a February 2005 statement in support of claim, the Veteran provided an account of his PTSD stressor and described experiencing recurring nightmares and guilt over the incident.

In an April 2006 letter to VA, the Veteran's wife described the Veteran's struggle with PTSD.  She noted the Veteran's reluctance to speak with a psychiatrist and wrote about how the Veteran had chosen to distance himself from most family members, except for those with combat experience or those who shared his drinking habit.  She described the Veteran as angry and reclusive: "[h]e still wants to move up to his old reservation, and just become a hermit."

The Veteran first sought treatment for PTSD at the American Lake VA Medical Center (VAMC) on October 17, 2008.  The Veteran reported trouble sleeping, irritability/anger, paranoia and nightmares (military-related and bizarre), relationship difficulties, low patience threshold, periods of depressed mood, isolative behaviors, past history of alcohol abuse, legal issues, and difficulty maintaining full-time employment.  The Veteran was most concerned about his anger problems.

On October 31, 2008, the Veteran received a Mental Health Initial Outpatient Assessment at American Lake VAMC, during which he was assessed by R. A., a Registered Nurse (RN).  The Veteran reported experiencing reoccurring nightmares and intrusive thoughts related to his military service in Korea.  He also reported depression and passive thoughts of suicide, as well as periods of isolation and difficulty getting along with authority figures.  The Veteran described a history alcohol abuse, as well as a history of violence which resulted in jail time following assaults on his brother-in-law and later, his wife.  R. A. observed that the Veteran was alert and attentive; displayed cooperative behavior and appropriate grooming; exhibited euthymic mood and affect; used normal speech that was organized and goal-directed; did not experience hallucinations; and demonstrated linear thought processes that were organized and without impairment.  R. A. gave the Veteran a GAF score of 70.

On November 14, 2008, the Veteran underwent an individual mental health therapy session with F. Y., a VA psychology intern.  The Veteran reported intrusive and unwanted thoughts about his combat experience in Korea, describing weekly nightmares and night sweats.  The Veteran also described sleeping "sitting up," as if on guard.  He stated that hearing artillery fire caused him to feel psychological and physiological distress.  The Veteran described a history of alcohol abuse, which revolved around drinking to numb himself from the pain and help him control his nightmares.  This, combined with anger issues, led to domestic abuse and other legal problems.  The Veteran reported that he avoided crowds and people of authority.  He reported diminished interest in previous hobbies and indicated that he had a hard time showing affection to his wife.  The Veteran denied any suicidal or homicidal ideations.

On December 31, 2008, the Veteran was assessed by a VA psychiatrist, Dr. P. S.  The Veteran reported intrusive thoughts, flashbacks, nightmares, insomnia, exaggerated startle response, hypervigilance, sadness, anger, irritability, estrangement from others, physiological and psychological arousal to external and internal clues reminding him of past traumas, a foreshortened sense of his future, and avoidance of reminders and public settings.  The Veteran also reported fleeting suicidal ideations, but no previous attempts.  Dr. P. S. noted that the Veteran was alert and oriented, and that he exhibited good grooming and hygiene, normal speech, a grossly intact memory, appropriate affect, euthymic mood, tight and goal-directed associations, average intelligence, limited insight, good judgment, and no delusions or hallucinations.  Dr. P. S. noted that the Veteran had been sober since giving up alcohol in 2002 and was undergoing psychotherapy sessions to manage his PTSD symptoms.  He ultimately gave the Veteran a GAF score of 55.

In a Statement in Support of Claim dated January 10, 2009, the Veteran listed a number of family members and stated that they could attest to the fact that he "tried to hide from them" and that they had "suffered the most" due to his PTSD-related problems.  The Veteran also stated that he had problems with authority figures and alcohol.

On January 30, 2009, the Veteran was evaluated by VA Addictions Therapist D. R., who found the Veteran to be calm, cooperative, and easily engaging.  The Veteran denied suicidal or homicidal ideations and was noted to be in the beginning states of "recovery/discovery."  He exhibited normal speech with organized and coherent content, and displayed no psychotic symptoms.  The Veteran described being in a better place since becoming sober.  He stated that he found his religion and that he and his wife "attend on a regular basis."  The Veteran also reported starting a new job.

The Veteran was afforded a VA examination in connection with his claim for service connection for PTSD in July of 2009.  He was examined by Dr. R. B., clinical psychologist.  Dr. R. B. noted that the Veteran's PTSD had led the Veteran to start drinking heavily, resulting in legal problems that started in service, when he went AWOL and was sent to the stockade.  The effects of PTSD symptoms on the Veteran's employment and overall quality of life included his inability to maintain his first marriage, anger, and assaultive behavior, and his difficulty in maintaining a working job history.  However, Dr. R. B. also noted that the Veteran had held his current job for over a year, was attending regular PTSD counseling sessions, was in a more solid marriage, had stopped drinking in 2002, and mentally had not shown difficulty performing activities of daily living.  Dr. R. B. concluded that the Veteran's psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  Dr. R. B. gave the Veteran a GAF score of 70.

In an October 2009 Notice of Disagreement in response to the RO's September 2009 rating decision, the Veteran wrote that he only maintains a calm demeanor because was warned by a judge about his violent past.  The Veteran described it as "a hard act to keep up" and mentioned being on his third job in two years.  He attributed his lack of on-the-job problems to the fact that he rarely had to interact with co-workers or his boss.

The Veteran was afforded another VA examination in connection with his claim in December 2010.  This time, the Veteran was examined by Dr. M. M., a licensed clinical psychologist.  Dr. M. M. observed normal orientation, appropriate appearance and hygiene and appropriate behavior.  She also observed flattened affect, depressed mood, impaired attention and/or focus, and intermittent, abnormally slow speech.  She noted that the Veteran was easily distracted, and that he reported suffering panic attacks more than once a week.  She also found the Veteran to be suspicious of others, including people at work and members of his own family.  The Veteran did not report delusions but did report occasional hallucinations, usually at night.  Dr. M. M. observed problems with impaired memory, as well as obsessive compulsive behavior that did not interfere with routine activities.  The Veteran also exhibited passive thoughts of death, suicide, and even homicide.  Dr. M. M. found that many of these symptoms could be associated with major depressive disorder and generalized anxiety disorder.

Dr. M. M. found that the Veteran's PTSD resulted in social and occupational impairment in the following ways: the Veteran avoided people, places and activities, including his own family members; he had difficulty keeping a job due to relationship issues at work; he suffered chronic insomnia, depressed mood, anxiety, isolation, and could not tolerate stress.  She gave the Veteran a GAF score of 48 and concluded that these severe, chronic symptoms of PTSD, major depressive disorder, and generalized anxiety disorder made it unlikely that the Veteran will be able to attain or maintain gainful employment.

In his September 2012 VA Form-9 substantive appeal to the Board, the Veteran reiterated his history of violent behavior and anger problems and implored VA to consider his arrest record.  The Veteran reported fighting with "hundreds" of members of the Skokomish Tribe, of which he was a member, until he was forced to change his enrollment to a different tribe.  The Veteran again described his problems holding a job, stating that he could not remember how many jobs he had held, but that "they were all grunt work."  The Veteran wrote, "you don't want to see me mad," and mentioned that he was accused of starting a gang while serving time in the stockade.

In a September 2012 letter to VA, the Veteran's wife offered additional lay testimony in which she described her difficulty trying to deal with the Veteran's anger, especially since he seemed to be keeping it "inside."  She wrote about the Veteran's habit of watching childish television shows, and described how he did not show any emotion when their grandson passed away.  She described the Veteran as being very distant and difficult to get along with.  She reported that the Veteran's brother witnessed the Veteran having conversations with himself.  She described the Veteran's past violent behavior, including instances where he kicked a niece, punched his sister, and almost killed his brother-in-law.  She wrote that the Veteran was known to members of his previous tribe as "Kim Nuts," meaning they thought he was crazy.

The Veteran was afforded another VA examination in connection with his appeal in July 2015.  The Veteran was examined by Dr. P. M., a VA clinical psychologist.  Dr. P. M. observed that the Veteran exhibited depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, and difficulty in establishing and maintaining effective work and social relationships.  He also noted that the Veteran displayed difficulty in adapting to stressful situations, showed suicidal ideations, and had started to neglect his personal appearance and hygiene.  During the examination, the Veteran showed a blunted affect but unremarkable speech, organized thought processes, and no signs or symptoms of psychosis.  Dr. P. M. found that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.  Dr. P. M. summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  

B.  Disability Rating Prior to December 3, 2010

In light of the above, the Board finds that the weight of the evidence warrants a disability rating of 30 percent, but no greater, for the period prior to December 3, 2010.  Throughout the period, the Veteran's service-connected PTSD was primarily manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his PTSD symptoms.

The evidence of record shows that during the period between December 8, 2008 and December 3, 2010, the Veteran exhibited depressed mood, irritability, anger, hypervigilance, heightened arousal to reminders of past traumas, and estrangement from others.  See December 2008 VA Psychiatry Assessment.  The Veteran also reported fleeting suicidal ideations, but no previous attempts.  Id.  The Veteran's GAF scores from this period, while not dispositive, indicate mild to moderate difficulty in social or occupational functioning.  Id.; July 2009 VA Examination.  Upon examination, the Veteran generally displayed normal speech, good hygiene, appropriate affect, a grossly intact memory, appropriate affect, euthymic mood, tight and goal-directed associations, average intelligence, limited insight, good judgment, and no delusions or hallucinations.  See December 2008 VA Psychiatry Assessment; January 2009 Addiction Therapy Evaluation.  At the time of his July 2009 VA Examination, the Veteran had held his current job for over a year and did not report any significant problems with his boss or co-workers.  The Veteran's psychiatric symptoms were deemed not significant enough to interfere with social and occupational functioning or to require medication.  Id.

As previously discussed, in order to warrant an evaluation of 50 percent for this period, the Veteran would have to be found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Based on the evidence set forth above, the Board does not find that these criteria have been met, and finds that a 30 percent rating more appropriately captures the Veteran's disability picture for the period.

In reaching its decision, the Board acknowledges the Veteran's lengthy history of violent behavior and alcohol abuse related to his PTSD, which has led to serious problems with family members, authority figures, and co-workers, among others, over the decades since the Veteran separated from the military.  See April 2006 Letter from Spouse; October 31, 2008 Mental Health Initial Outpatient Assessment; November 14, 2008 VA Mental Health Treatment Note; July 2009 VA Examination; October 2009 Notice of Disagreement.  However, the evidence indicates that during the period between December 8, 2008 and December 3, 2010-the specific period of time on appeal-the Veteran was showing signs of improvement.  The Veteran reported that he had stayed sober since 2002 and was undergoing therapy to better manage his PTSD symptoms.  See December 2008 VA Psychiatry Assessment.  He expressed optimism about the future since becoming sober, starting a new job, and attending religious services with his wife on a regular basis.  See January 2009 Addiction Therapy Evaluation.  While the Veteran exhibited symptoms of PTSD during this time, these symptoms did not result in difficulty performing activities of daily living.  See July 2009 VA Examination.  Ultimately, while there may have been a time prior to the period on appeal during which the Veteran's PTSD symptoms more significantly interfered with his social and occupational functioning, such was not the case for the period between December 8, 2008 and December 3, 2010.

C.  Disability Rating as of December 3, 2010

The Board finds that the weight of the evidence does not warrant a disability rating in excess of 70 percent for the period starting December 3, 2010.  Since that date, the Veteran's service-connected PTSD has primarily been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to his PTSD symptoms.

The evidence of record shows that the Veteran's PTSD symptoms had worsened by the time he was afforded a VA examination in December 2010.  In addition to depressed mood, the Veteran displayed flattened affect, impaired focus, impaired memory, obsessive compulsive behavior, and slow speech.  See December 2010 VA Examination.  The Veteran no longer showed signs of optimism, and instead showed increased panic attacks, and suspicion of others, including family members.  Id.  The Veteran reported chronic insomnia, occasional hallucinations, and passive thoughts of death, suicide, and homicide.  Id.  His PTSD symptoms more significantly interfered with his ability to keep a job and maintain a good relationship with his family.  Id.  The Veteran's GAF score for this period, although not dispositive, indicates serious impairment with social and occupational functions; indeed, the December 2010 examiner concluded that the Veteran would unlikely be able to attain or maintain gainful employment.

As previously discussed, the maximum 100 percent rating for the Veteran's disability would require evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Based on the evidence set forth above, the Board does not find that these criteria have been met, and finds that the currently-assigned 70 percent rating more appropriately captures the Veteran's disability picture for the period.

D.  Extraschedular Consideration

In an informal hearing presentation (IHP) to the Board, the Veteran's representative suggested that an extraschedular consideration might be appropriate in this case.  See June 2017 IHP.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321  (b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for each disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that the criteria specifically contemplate the level of occupational and social impairment caused by the Veteran's disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, service connection is additionally in effect for type II diabetes mellitus as 20 percent disabling, tinnitus as 10 percent disabling, and hearing loss as non-compensable.  In this case, the evidence of record does not indicate any effect caused by a combination of the service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.



ORDER

Entitlement to a rating of 30 percent, but not higher, for service-connected PTSD prior to December 3, 2010, is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 70 percent for service-connected PTSD for the period following December 3, 2010, is denied.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


